Citation Nr: 0801243	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.   Entitlement to service connection for Type II diabetes 
mellitus, claimed as secondary to service-connected 
spondylolisthesis of L5-S1, postoperative fusion, and left-
sided radiculopathy at L5 with sciatica.

2.   Entitlement to service connection for diabetic 
retinopathy (claimed as a visual disability), as secondary to 
Type II diabetes mellitus.

3.   Entitlement to service connection for erectile 
dysfunction, as secondary to Type II diabetes mellitus.

4.   Entitlement to service connection for hypertension, as 
secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for a psychiatric 
disorder (claimed as depression), as secondary to service-
connected spondylolisthesis of L5-S1, postoperative fusion, 
and left-sided radiculopathy at L5 with sciatica.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1984.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO denied 
the veteran's claims for service connection for Type II 
diabetes mellitus, a visual disability, erectile dysfunction, 
hypertension, and a psychiatric disorder (claimed as 
depression).  The veteran filed a notice of disagreement 
(NOD) in November 2005.  In September 2006, the RO issued a 
statement of the case (SOC).  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2006.

In August 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the undersigned agreed to hold the case open for 60 days so 
that the veteran could submit additional evidence in support 
of his claims.  Thereafter, the claims file shows that 
additional documentary evidence was submitted to the Board, 
which was accompanied by a waiver of RO consideration.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.300 (2007).

As explained in more detail below, the Board has 
recharacterized the claims on appeal, as reflected on the 
title page, consistent with the veteran's assertions.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Type II diabetes mellitus was first diagnosed many years 
post service, and competent evidence fails to objectively 
demonstrate that this disease is secondary to the veteran's 
service-connected disabilities.

3.  As service connection for Type II diabetes mellitus has 
not been established, there is no legal basis for a grant of 
service connection for diabetic retinopathy (claimed as a 
visual disability) as secondary to Type II diabetes mellitus. 

4.  As service connection for Type II diabetes mellitus has 
not been established, there is no legal basis for a grant of 
service connection for erectile dysfunction as secondary to 
Type II diabetes mellitus.

5.  As service connection for Type II diabetes mellitus has 
not been established, there is no legal basis for a grant of 
service connection for hypertension as secondary to Type II 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes 
mellitus, as secondary to service-connected spondylolisthesis 
of L5-S1, postoperative fusion, and left-sided radiculopathy 
at L5 with sciatica, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2007).

2.   The claim for service connection for diabetic 
retinopathy (claimed as a visual disability), as secondary to 
Type II diabetes mellitus, is without legal merit.  38 C.F.R. 
§ 3.310 (2007).

3.   The claim for service connection for erectile 
dysfunction, as secondary to Type II diabetes mellitus, is 
without legal merit.  38 C.F.R. § 3.310 (2007).

4.   The claim for service connection for hypertension, as 
secondary to Type II diabetes mellitus, is without legal 
merit.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

First addressing the claims for service-connection for 
disabilities secondary to Type II diabetes mellitus, the 
Board notes that the veteran has been furnished the legal 
authority governing this type of claim, and afforded 
opportunity to provide information and evidence pertinent to 
the claims.  Further, it appears that all evidence pertinent 
to the claims is of record.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant in connection with these claims.  
As will be explained below, the claims for service-connection 
for disabilities secondary to Type II diabetes mellitus lack 
legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to those claims.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim of service connection for Type II 
diabetes mellitus, the Board notes that, in this appeal, a 
June 2005 pre-rating letter provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service connection for Type II 
diabetes mellitus, including as secondary to service-
connected disability, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Clearly, this letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

Although the RO has not furnished the veteran with notice of 
how disability ratings and effective dates are assigned, as 
well as the type of evidence that impacts these 
determinations, the RO's omission in this regard is not shown 
to prejudice the veteran.  Because the Board's decision 
herein denies the claims for service connection for Type II 
diabetes mellitus, a visual disability, erectile dysfunction, 
and hypertension, no disability rating or effective date is 
being, or is to be assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, and outpatient treatment records from the VA 
Medical Center (VAMC) in St. Louis, Missouri, and reports of 
VA examination.  Also of record is the transcript of the 
veteran's Board hearing, as well as various written documents 
provided by the veteran and by his representative, on his 
behalf..
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through written notice from the 
RO, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim  for service 
connection for Type II diabetes mellitus as secondary to his 
service-connected low back disability, and notified of the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran claims entitlement to service connection for Type 
II diabetes mellitus as secondary to service-connected 
spondylolisthesis of L5-S1, postoperative fusion, and left-
sided radiculopathy at L5 with sciatica, and contends that 
his visual disability (shown in the medical records as 
diabetic retinopathy), erectile dysfunction, and hypertension 
are each secondary to his diabetes.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Initially, the Board notes that, while the RO has considered 
the claims on primary and secondary bases, the veteran has 
not alleged, and the record does not indicate, that his Type 
II diabetes mellitus, diabetic retinopathy, erectile 
dysfunction, and hypertension are directly related to 
service.  Rather, the veteran has specifically limited his 
claims to ones for secondary service connection.  

During his August 2007 Board hearing, the veteran testified 
that his inability to engage in physical exercise due to his 
worsening service-connected lumbar spine disability prevented 
him from being able to control his diabetes mellitus, and 
that his diabetes mellitus was thus aggravated by the 
sedentary lifestyle imposed by his service-connected lumbar 
spine disability.  He stated that in September 2002, his 
diabetes mellitus had become worse, necessitating treatment 
with insulin injections instead of orally-administered 
medication, and that this was at approximately the same time 
that the effective date for an award of service connection 
for left-sided radiculopathy at L5 with sciatica as secondary 
to his spondylolisthesis of L5-S1was assigned.  He testified 
that this supports his contention that his inability to 
perform physical exercise due to his worsening low back 
disability produced a correlative worsening of his diabetes 
mellitus beyond its natural progression.

However, the Board finds that  there is absolutely no medical 
evidence or opinion to support the veteran's theory that his 
diabetes mellitus was aggravated by a sedentary lifestyle 
imposed upon him as a result of his service-connected 
spondylolisthesis of L5-S1 and left-sided radiculopathy at L5 
with sciatica, or to otherwise indicate that the diabetes 
mellitus was caused or is aggravated by his  service-
connected disabilities.  Significantly, neither the veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any supporting medical evidence 
or opinion, despite being given opportunities to do so.  In 
short, there simply is no competent evidence to support the 
claim.

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's oral and written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the veteran nor his representative is 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet.  App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Absent medical evidence of a nexus between the veteran's Type 
II diabetes mellitus and service-connected disabilities, the 
claim for secondary service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim,  that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the Board's decision denying service connection 
for Type II diabetes mellitus, as noted above, there is no 
legal basis for granting service connection for diabetic 
retinopathy, erectile dysfunction, and hypertension as 
secondary to Type II diabetes mellitus.  Where, as here, 
service connection for the primary disability has been 
denied, the veteran cannot establish entitlement to service 
connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary 
condition.

Under these circumstances, the Board must deny the claims for 
secondary service connection for diabetic retinopathy, 
erectile dysfunction, and hypertension as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for Type II diabetes mellitus, as 
secondary to service-connected spondylolisthesis of L5-S1, 
postoperative fusion, and left-sided radiculopathy at L5 with 
sciatica is denied.

Service connection for diabetic retinopathy (claimed as a 
visual disability), as secondary to Type II diabetes 
mellitus, is denied.

Service connection for erectile dysfunction, as secondary to 
Type II diabetes mellitus, is denied.

Service connection for hypertension, as secondary to Type II 
diabetes mellitus, is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a psychiatric 
disorder (claimed as depression), as secondary to service-
connected spondylolisthesis of L5-S1, postoperative fusion, 
and left-sided radiculopathy at L5 with sciatica, is 
warranted.

In support of his claim, the veteran has submitted a written 
statement dated September 2007, in which the Assistant Chief 
of Psychology of the St. Louis, Missouri, VAMC, reported that 
the veteran had a history of major depressive disorder and 
chronic, poorly controlled pain, and expressed the opinion 
that it was more likely than not that the veteran's chronic 
pain condition was a major contributor to his difficulties 
with depression.   While this statement may be interpreted as 
possibly suggest a relationship between psychiatric 
disability as service-connected disability, the psychologist 
did not explicitly indicate whether the chronic pain to which 
he refers is that associated with or attributable to the 
veteran's service-connected lumbar spine disability with 
sciatic neuropathy.

Under these circumstances, the Board finds that a VA 
examination to obtain a medical opinion-based on 
consideration of the veteran's documented medical history and 
assertions, and supported by stated rationale-is needed to 
resolve the psychiatric disability claim.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the veteran to undergo VA 
examination by a psychiatrist (M.D.) at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the  scheduled examination, without good cause, 
may result in a denial of the original claim for service 
connection (as the claim will be considered on the basis of 
evidence of record).  38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy/ies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the VA Medical 
Center (VAMC) in St. Louis, Missouri, dated up to September 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the St. Louis, 
Missouri VAMC since September 2007, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the service 
connection issue remaining on appeal, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
that the veteran submit any pertinent evidence in his 
possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal. Accordingly, this 
matter is hereby REMANDED to the RO, via the AMC, for the 
following actions:

1.  The RO should obtain from the 
St. Louis, Missouri VAMC all 
records of psychiatric evaluation 
and/or treatment, from September 
2007 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or 
responses received should be 
associated with the claims file.

2.  The RO should send to the 
veteran and 
his representative a letter 
requesting that the veteran 
provide sufficient information, 
and, if necessary, authorization, 
to enable the RO to obtain any 
additional evidence not of record 
that pertains to the claim 
remaining on appeal.  

The RO should also invite the 
veteran to submit all pertinent 
evidence in his possession, and 
explain the type of evidence that 
is his ultimate 
responsibility to submit.  The 
RO's letter should clearly explain 
to the appellant that he has a 
full one-year period to respond, 
although VA may decide the claim 
within the one-year period.



3.  If the appellant responds, the 
RO should assist him in obtaining 
any additional evidence identified 
by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records and 
responses received should be 
associated with the claims file.  
If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were 
not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records 
and/or responses from each 
contacted entity are associated 
with the claims file, or a 
reasonable time period for the 
veteran's response has expired, 
the RO should arrange for the 
veteran to undergo VA 
examination, by a psychiatrist 
(M.D.) at an appropriate VA 
medical facility.

The entire claims file must be 
made available to the examiner 
designated to examine the veteran, 
and the examination report should 
include discussion of the 
veteran's documented medical 
history and assertions.  All 
indicated tests and studies should 
be accomplished (with all results 
made available to the requesting 
examiner prior to the completion 
of his or her report), and all 
clinical findings should be 
reported in detail.

After review of the claims file 
and examination of the veteran, 
the psychiatrist should clearly 
identify all current psychiatric 
disability(ies) (Axis I).  With 
respect to each diagnosed 
disability, the psychiatrist 
render an opinion, consistent with 
sound medical judgment, as to 
whether it is at least as likely 
as not (i.e., there is a 50 
percent or more probability) that 
the disability (a) was caused, or 
(b) is aggravated, by the 
veteran's service-connected 
spondylolisthesis of L5-S1, 
postoperative fusion, and left-
sided radiculopathy at L5 with 
sciatica.  If aggravation of the 
nonservice-connected disability by 
the service-connected disability 
is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting 
from the aggravation.

The examiner should set forth all 
examination findings, along with 
the complete rationale for the 
opinion expressed, in a printed 
(typewritten) 
report.

5.  If the veteran fails to report 
for the scheduled examination, the 
RO must obtain and associate with 
the claims file (a) copy(ies) of 
any notice(s) of the date and time 
of the examination sent to him by 
the pertinent VA medical facility.  

6.  To help avoid future remand, 
the RO must ensure that all 
requested action has been 
accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

7.  After completing the requested 
action, and any additional 
notification and development 
deemed warranted, the RO should 
readjudicate the claim for service 
connection for a psychiatric 
disorder (claimed as depression) 
as secondary to service-connected 
spondylolisthesis of L5-S1, 
postoperative fusion, and left-
sided radiculopathy at L5 with 
sciatica, in light of all 
pertinent evidence and legal 
authority.  

8.  If the claim remains denied, 
the RO must furnish to the veteran 
and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases 
for all determinations, and afford 
them the appropriate time period 
for response before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


